Citation Nr: 1702990	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-19 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.  

This matter comes before the Board on an appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction currently resides with the RO in Winston Salem, North Carolina.

In September 2013, the Veteran had a hearing before the undersigned judge via Video Conference and a transcript of that hearing is of record.  

In July 2014, the Board reopened and remanded the issue for further development to include obtaining private treatment records, and a VA examination.  As will be discussed further, the Board finds that the AMC did not fully comply with the remand instructions and that another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

At a September 2013 Video Conference hearing, the Veteran stated he sought treatment for his back in the years immediately following his discharge from private chiropractors.  In the July 2014 Board remand, the AOJ was instructed to contact the Veteran and request he identify all private medical providers who have treated him for his low back condition and to send the Veteran the appropriate authorization forms to obtain any private treatment records identified.  There is no evidence in the claims file that these actions took place.  Accordingly, the Board finds that remand is again necessary in order to be incompliance with the prior remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the May 2012 VA examination was found to be inadequate as the negative opinion included a rationale that was contrary to the testimony provided by the Veteran that he has had chronic back pain since service, and has sought treatment for his back pain since service and presently.  In the July 2014 remand, the Veteran was to be scheduled for a new VA spine examination.  

A September 2014 VA examiner opined it was less likely than not the Veteran's current back condition was incurred in or caused by the Veteran's claimed in-service injury, event or illness.  The rationale provided was that the service treatment records (STR's) show treatment for a lumbosacral strain from a fall playing basketball during active service, but the injury was deemed self-limited.  The examiner went on to state there is no evidence or documentation of treatment or management for a chronic lumbosacral spine condition proximate to military service, and that the current degenerative disease of the lumbar spine is clinically unrelated to the in-service injury that occurred more than 40 years ago.  The Board notes that the STR's indicate that the Veteran was treated for a low back strain in service.  However, the Veteran, through his own statements, asserts that he injured his back while competing on the United States Air Force basketball team during service.  He has also provided consistent and credible reports of chronic symptoms of back pain after the injury and continuing to the present time.  This rationale is largely based on a lack of evidence of continued care dispute the Veteran's consistent and credible reports of back pain and treatment since service.  

In summary, the examiner's rationale is inconsistent with the medical history provided by the Veteran.  The VA opinion is therefore inadequate to this extent.  For the above reasons, the Veteran should be afforded a new VA examination by another examiner to determine the etiology of his currently diagnosed low back disability.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records related to the Veteran's treatment for his claimed low back condition that are not already of record.  

2.  Contact the Veteran and request he identify all private medical providers who have treated him for his low back condition.  For each provider identified, the Veteran should be requested to complete and sign a separate VA Form 21-4142, Authorization and Consent to Release Information to VA, and arrangements should thereafter be made to obtain the Veteran's treatment records from these facilities.  A response, negative or positive, should be associated with the claims file.  

Whether records are obtained or not, schedule another VA examination by an examiner other than the examiners who examined the Veteran in May 2012 and September 2014 to determine if the current low back disability is consistent with the in-service lumbar strain.  The examiner must review the claims file and must note that review in the report.  Any indicated tests should be performed.  The examiner should provide the following information:  

(a) Diagnose all low back disabilities found.  

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any current low back disability is due to the Veteran's service, to include a lumbar strain as a result of a twisting injury incurred while playing basketball.  

(c) In providing the opinion the examiner must consider, and comment on, the Veteran's reports of his in-service injury, specifically his account of how the injury occurred, and the Veteran's statements of continuity of symptoms since service.  

4.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC), allow appropriate time for response, and then return the claim to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


